 1
 2                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
 3
 4
                                                                    Oct 03, 2019
                                                                        SEAN F. MCAVOY, CLERK

 5
 6                        UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9 BUILDER SERVICES GROUP, INC.,
10 d/b/a GALE CONTRACTOR SERVICES,                 NO. 1:19-cv-03054-SAB
11               Plaintiff,
12               v.                                ORDER GRANTING
13 ERIC LUNSTRUM, an individual; and               STIPULATED MOTION TO
14 GOLDEN CONTRACTOR SERVICES,                     EXPEDITE AND STIPULATED
15 LLC,                                            MOTION TO DISMISS
16               Defendants.                       WITHOUT PREJUDICE
17
18        Before the Court are parties’ Stipulated Motion for Dismissal Without
19 Prejudice, ECF No. 34, and associated Stipulated Motion to Expedite Hearing on
20 the Stipulated Motion for Dismissal Without Prejudice, ECF No. 35. Plaintiff
21 Builder Services Group (BSG) and Defendant Lunstrum stipulate and request the
22 Court dismiss all claims by and between BSG and Defendant Lunstrum without
23 prejudice and without an award of costs or attorneys’ fees. ECF No. 34 at 1.
24 However, parties indicate that this dismissal has no impact on BSG’s claims
25 against Defendant Golden Contractor Services, LLC, because Golden is in the
26 process of obtaining new counsel. ECF No. 34 at 1-2. Pursuant to Fed. R. Civ. P.
27 41(a)(1)(A)(ii) and the joint wishes of BSG and Lunstrum, the Court finds good
28 cause to accept the stipulation and enter it into the record.
     ORDER GRANTING STIPULATED MOTION TO EXPEDITE AND
     STIPULATED MOTION TO DISMISS WITHOUT PREJUDICE * 1
 1       Accordingly, IT IS HEREBY ORDERED:
 2       1. The Stipulated Motion to Expedite Hearing on the Stipulated Motion for
 3 Dismissal Without Prejudice, ECF No. 35, is GRANTED.
 4       2. The Stipulated Motion for Dismissal Without Prejudice, ECF No. 34, is
 5 ACCEPTED and ENTERED into the record.
 6       2. Claims brought by and between BSG and Eric Lunstrum are
 7 DISMISSED without prejudice and without an award of costs or attorneys’ fees to
 8 either party.
 9       3. Any pending motions as to claims between BSG and Eric Lunstrum are
10 dismissed as moot.
11       4. This Order does not affect any of BSG’s claims asserted against Golden
12 Contractor Services, LLC.
13       IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
14 this Order, to provide copies to counsel, and terminate Eric Lunstrum from this
15 action.
16       DATED this 3rd day of October 2019.
17
18
19
20
21
                                                  6WDQOH\$%DVWLDQ
22
                                              8QLWHG6WDWHV'LVWULFW-XGJH
23
24
25
26
27
28
     ORDER GRANTING STIPULATED MOTION TO EXPEDITE AND
     STIPULATED MOTION TO DISMISS WITHOUT PREJUDICE * 2
